ADAMS, Justice.
Plaintiffs, Donnie Odom and Jean Odom, sued the defendants, Glen Thornton and Patricia Thornton, for malicious prosecution in the Circuit Court of Escambia County. Separate motions to dismiss the complaint were filed on behalf of each defendant. The court denied Glen Thornton’s motion, but granted Patricia Thornton’s motion. The court made that dismissal a final judgment pursuant to Rule 54(b), A.R.Civ.P. Plaintiffs filed this appeal from the circuit court’s order dismissing Patricia Thornton. We reverse and remand.
In this appeal we are furnished with a brief on behalf of appellants concerning the propriety of the trial court’s order dismissing Patricia Thornton. However, the attorney for the appellee has sent a one-page letter brief in which he states that “after diligent research, he is unable to find any authority in the State of Alabama that would directly contradict the positions and principles of law as stated in Appellants’ brief.” We, likewise, have found none.
The cause is reversed and remanded for further proceedings.
REVERSED AND REMANDED.
TORBERT, C.J., and JONES, SHORES and STEAGALL, JJ., concur.